Per Ouriam :
The material question in this case was the delivery of the deed of April 18, by Kaiser to Winterhalter; this was a question of fact and was properly submitted. We cannot, therefore, sustain the exceptions to the charge. The jury might, from the evidence, well have found differently from what they did find; but as that evidence could not have been legally withdrawn from them, a wrong verdict could only be corrected by a new trial, and with this we have nothing to do.
Judgment affirmed.